UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Quarterly Period Ended: June 30, 2015 o Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For The Transition Period From to Commission File Number:000-29621 XSUNX, INC. (Exact name of registrant as specified in its charter) Colorado 84-1384159 (State of incorporation) (I.R.S. Employer Identification No.) 65 Enterprise, Aliso Viejo, CA 92656 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (949) 330-8060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, during the preceding twelve (12) months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of common stock issued and outstanding as of August 14, 2015 was 690,589,074. Table of Contents TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets 3 Condensed Statements of Operations 4 Condensed Statements of Shareholders Deficit 5 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Qualitative and Quantitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II - OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults upon Senior Securities 18 Item 4. Mine Safety Disclosure 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements. XSUNX, INC. CONDENSED BALANCE SHEETS June 30, 2015 September 30, 2014 (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable - Prepaid expenses Total Current Assets PROPERTY & EQUIPMENT Office & miscellaneous equipment Machinery & equipment Less accumulated depreciation ) ) Net Property & Equipment TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Deferred revenue - Derivative liability Note Payable, related party - Convertible promissory notes, net of $71,132 and $76,401 in discounts Total Current Liabilities TOTAL LIABILITIES SHAREHOLDERS' DEFICIT Preferred stock 50,000,000 shares authorized, shares issued and outstanding designated as follows: Preferred Stock Series A, $0.01 par value, 10,000 authorized 5,000 and 5,000 shares issued and outstanding, respectively 50 50 Common stock, no par value; 2,000,000,000 authorized common shares 690,589,074 and 591,400,069 shares issued and outstanding, respectively Additional paid in capital Paid in capital, common stock warrants Accumulated deficit ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements 3 Table of Contents XSUNX, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For The Three Months Ended For The Nine Months Ended June 30, 2015 June 30, 2014 June 30, 2015 June 30, 2014 SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES Selling, general and administrative expenses Research and development - - - Depreciation and amortization expense TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS BEFOREOTHER INCOME/(EXPENSES) OTHER INCOME/(EXPENSES) Penalties - - ) ) Loss on sale of asset - ) - ) Loan and commitment fees - - ) - Gain on forgiveness of debt - - - (Gain)Loss on extinguishment of debt ) ) ) Equity based financing cost - ) ) ) Gain(Loss) on change in derivative liability ) Interest expense ) TOTAL OTHER INCOME/(EXPENSES) NET (LOSS) $ ) $ ) $ ) $ ) BASIC AND DILUTED (LOSS) PER SHARE $ ) $ ) $ ) $ ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASICAND DILUTED The accompanying notes are an integral part of these financial statements 4 Table of Contents XSUNX, INC. CONDENSED STATEMENT OF SHAREHOLDERS’ DEFICIT (Unaudited) Additional Stock Options/ Preferred Stock Common Stock Paid-in Warrants Accumulated Shares Amount Shares Amount Capital Paid-in-Capital Deficit Total Balance at September 30, 2014 50 ) ) Issuance of shares upon conversion of debt, including interest - Net income for the nine months ended June 30, 2015 (unaudited) - ) ) Balance at June 30, 2015 (unaudited) $
